198 S.W.3d 206 (2006)
STATE of Missouri, Respondent,
v.
Ronnie RHODES, Appellant.
No. WD 65786.
Missouri Court of Appeals, Western District.
August 15, 2006.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cecily L. Daller, Assistant Attorney General, Jefferson City, MO, for respondent.
S. Kathleen Webber, Assistant Appellate Defender, Kansas City, MO, for appellant.
Before HOWARD, C.J., and BRECKENRIDGE and HARDWICK, JJ.

Order
PER CURIAM.
Ronnie Rhodes appeals his conviction of second-degree burglary. Rhodes' sole point on appeal is that the trial court erred *207 in denying his motion for judgment of acquittal at the close of the State's evidence and at the close of all the evidence, in entering a judgment of conviction for second-degree burglary, and in sentencing him for second-degree burglary because the State's evidence was insufficient to establish guilt beyond a reasonable doubt for second-degree burglary, in that the State's evidence did not show beyond a reasonable doubt that he actually knew that it was unlawful for him to be in the classroom and conference room portions of a building open to the public.
Affirmed. Rule 30.25(b).